Citation Nr: 1019767	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-07 169	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for tinea pedis.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from August 1958 to May 
1962.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2008, at which time, it was 
remanded for further development.  Following the 
requested development, the RO confirmed and continued its 
denial of entitlement to service connection for tinea 
pedis and for a low back disability.  It also confirmed 
and continued the 10 percent rating for the Veteran's 
service-connected hemorrhoids.  Thereafter, the case was 
returned to the Board for further appellate action.

In its remand, the Board directed the RO to schedule a 
hearing for the Veteran before a local Decision Review 
Officer.  In September 2009, the RO informed the Veteran 
that his hearing had been scheduled for October 2010.  
Approximately ten days prior to the hearing, the Veteran 
reported that he was financially unable to come to the 
RO.  He requested that VA go over his statements and 
medical records and reconsider his appeal for approval.  

Because the Veteran is unable to report for a hearing at 
the RO and because he has not requested that a hearing be 
rescheduled, the Board with consider the appeal based on 
the evidence contained in the claims file.

In February 2007, during the course of the appeal, the 
Veteran requested that his representative be changed.  In 
August 2009, the Veteran's representative notified the 
Veteran that it was withdrawing its representation.  

In April 2010, the Board requested that the Veteran 
clarify his wishes with respect to representation.  The 
Board informed him of his various options and stated that 
it if it did not hear from him or his new representative 
within thirty days, it would assume that the Veteran 
wished to represent himself.  

To date, the Veteran has not responded to the Board's 
April 2010 letter; and, therefore, the Board will review 
the case with the understanding that the Veteran wishes 
to represent himself.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in October 
1975, the RO denied the Veteran's claim of entitlement to 
service connection for tinea pedis.  The Veteran was 
notified of the denial and his appellate rights by letter 
dated later that month, and he did not initiate an 
appeal.

2.  Evidence associated with the record since the RO's 
October 1975 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or 
raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for tinea 
pedis. 

3.  A low back disability, diagnosed primarily as 
degenerative joint disease, was first manifested many 
years after service, and there is no competent evidence 
that it is in any way related thereto.  

4.  The Veteran has an external hemorrhoid which is 
manifested primarily by complaints of daily itching and 
burning without persistent bleeding and secondary anemia 
or fissures.


CONCLUSIONS OF LAW

1.  The RO's October 1975 rating decision, which denied 
the Veteran's claim of entitlement to service connection 
for tinea pedis, is final.  38 U.S.C.A. § 4005 (1970) 
(codified as amended at 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.153 (1975) (codified as revised at 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received to 
reopen the Veteran's claim of entitlement to service 
connection for tinea pedis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  A low back disability, diagnosed primarily as 
degenerative joint disease, is not the result of disease 
or injury incurred in or aggravated by service, nor may 
it be presumed to be.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  

4.  The criteria have not been met for a rating in excess 
of 10 percent for hemorrhoids.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.114, Diagnostic Code 
7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
issues of entitlement to service connection for tinea 
pedis and a low back disability, as well as the claim of 
entitlement to an increased rating for hemorrhoids.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this 
case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the 
Veteran's first claim of entitlement to service 
connection for tinea pedis.  That claim was initially 
denied by the RO in October 1975.  The Veteran was 
notified of that decision, as well as his appellate 
rights by letter dated later that month.  However, he did 
not file a notice of disagreement with which to initiate 
an appeal.  Therefore, that decision became final under 
the law and regulations then in effect.  38 U.S.C. § 4004 
(1970) (codified as amended at 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 19.153 (1975) (codified as revised at 
38 C.F.R. § 20.1103 (2009)).  
In July 2003, the Veteran filed an application to reopen 
his claim of entitlement to service connection for tinea 
pedis.  He also filed an application for claims of 
entitlement to service connection for a low back 
disability and for an increased rating for his service-
connected hemorrhoids.  After reviewing the record, the 
Board finds no issue as to providing an appropriate 
application form or completeness of the application. 

Beginning in September 2003, VA notified the Veteran of 
the information and evidence necessary to substantiate 
and complete his claims, including the evidence to be 
provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria 
for service connection and for an increased rating.  In 
particular, VA informed the Veteran that in order to 
establish an increased rating for his service-connected 
disability, the evidence had to show that such disability 
had worsened and the manner in which such worsening had 
affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  VA also set forth the criteria, generally, 
for rating service-connected disabilities and for 
assigning effective dates, should service connection be 
granted. 

With respect to his application to reopen his claim of 
entitlement to service connection for tinea pedis, VA 
informed the Veteran of the bases for the prior denial 
and advised him of the evidence necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA 
also informed him of the evidence necessary to support 
the underlying service connection claim.  

Following the notice to the Veteran, VA fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claims.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist 
is not a one-way street.  Olsen v. Principi, 3 Vet. App. 
480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of 
the Veteran's service treatment records; records 
reflecting his treatment at the Smithville Community 
Hospital from August 1965 to September 1975; and records 
reflecting his treatment by VA in September 1975 and from 
September 1997 through September 2009.  In November 1975, 
June 1978, November 2003, and January 2006, VA examined 
the Veteran to determine the nature, etiology, and/or 
extent of his claimed tinea pedis, low back disability, 
and hemorrhoids. 

The VA examiners reviewed the Veteran's past medical 
history, including his service treatment records, 
interviewed and examined the Veteran, documented his 
current medical conditions, and rendered appropriate 
diagnoses and opinions consistent with the remainder of 
the evidence of record.  Therefore, the Board concludes 
that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or 
opinion is adequate).

Finally, as noted above, VA attempted, without success, 
to schedule the Veteran for a hearing at the RO before a 
Decision Review Officer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support any of his claims; and there is no 
evidence of any VA error in notifying or assisting the 
Veteran that could result in prejudice to him or that 
could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to 
consideration of his claims.



Analysis

The Service Connection Claims

Tinea Pedis

The Veteran contends that he has tinea pedis which had 
its onset in service and that service connection is, 
therefore, warranted.  At the very least, he contends 
that he has submitted new and material evidence to reopen 
that claim, since it was denied by the RO in October 
1975.  However, after reviewing the record, the Board 
finds that the additional evidence submitted by the 
Veteran is not new and material for the purpose of 
reopening the claim.  Accordingly, the prior denial of 
service connection is confirmed and continued.  

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Generally, the evidence 
must show (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; 
(3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain disabilities, such as degenerative joint 
disease (arthritis), service connection may be presumed 
when such disability is shown to a degree of 10 percent 
or more within one year of the Veteran's discharge from 
active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307.  

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In October 1975, when the RO first considered the 
Veteran's claim of service connection for tinea pedis, 
evidence on file consisted of the Veteran's service 
treatment records and the records reflecting the 
Veteran's treatment at the Smithville Community Hospital 
from November 1964 to September 1975.  The service 
treatment record showed that in June 1959 in service, the 
Veteran was treated for ingrown toenails.  However, there 
were no complaints or clinical findings of a fungus 
infection of the feet.  Such a disability was not 
demonstrated until August 1967.  Not only was that 
several years after the Veteran's separation from 
service, the evidence on file was negative for any 
competent evidence of a relationship between that 
disability and service.  Therefore, service connection 
was denied; and as noted above, that decision became 
final.  In July 2003, the Veteran requested that such 
claim be reopened.

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim 
and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the Veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  Evidence 
offered by a claimant to reopen a claim is presumed 
credible for the limited purpose of ascertaining its 
materiality.  Justus v. Principi, 3 Vet. App. 510, 512 
(1992).  

New evidence means existing evidence not previously 
submitted to VA decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may 
then proceed to evaluate the merits of the claim, but 
only after insuring that the duty to assist the Veteran 
in the development of his claim has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's 
October 1975 decision consists of records reflecting the 
Veteran's treatment by VA in September 1975 and from 
September 1997 through September 2009 and the reports of 
VA examinations, performed in November 1975 and June 
1978.  Such evidence is new in the sense that it has not 
previously been before the VA.  However, it is, 
essentially, cumulative or duplicative in nature, as it 
does not fill the deficits in the evidence which existed 
at the time of the prior denial.  Although it shows 
treatment for epidermophytosis of the feet in September 
1975, that was many years after service and does not 
provide evidence of a fungal infection of the feet in 
service.  Moreover, it does not provide competent 
evidence of a nexus to service.  In this regard, it does 
not provide evidence of continuing symptomatology of 
tinea pedis during the thirteen years following the 
Veteran's separation from service.  Even when considered 
with the evidence previously of record, it does not raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for tinea pedis.  As 
such, the additional evidence is not new and material; 
and, therefore, it is not sufficient to reopen the claim.  
Accordingly, the prior denial of entitlement to service 
connection for tinea pedis is confirmed and continued, 
and the appeal is denied.

The Low Back

The Veteran contends that he injured his low back in 
service, while attaching airplane fuel tanks.  Therefore, 
he maintains that service connection is warranted.  
However, after carefully considering the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

The Veteran's service treatment records, and the reports 
of his service entrance and separation examinations, are 
negative for any complaints or clinical findings of a low 
back injury/disability of any kind.  

Low back disability, manifested primarily by degenerative 
changes, was first reported in 2002, many years after the 
Veteran's separation from service.  Indeed, the Veteran's 
postservice treatment records are negative for evidence 
of continuing back symptomatology or of a nexus between 
the Veteran's current back disability and service.  
Moreover, the postservice treatment records suggest that 
the Veteran's back disability is related to an injury 
after service.  For example, during a VA examination in 
November 2003, the Veteran reported that in 1974, he had 
retired on disability, after injuring his back while 
working for TWA.  

Absent competent evidence that the Veteran's low back 
disability had its onset in service or was etiologically 
related to an inservice event, the Veteran cannot meet 
the criteria for service connection.  Accordingly, 
service connection is not warranted, and the appeal is 
denied.

Additional Considerations

The only reports of a nexus between the Veteran's tinea 
pedis and/or back disability and service come from the 
Veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  
He is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
his opinion, without more, cannot be considered 
competent, probative evidence of service connection.  38 
C.F.R. § 3.159(a).  

The Board has also considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where 
there is an approximate balance of evidence which neither 
proves nor disproves the claim. In this case, the 
preponderance of the evidence is against the Veteran's 
service connection claims. Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102. 


The Increased Rating Claim

The Veteran contends that the 10 percent rating for his 
service-connected hemorrhoids does not adequately reflect 
the level of impairment caused by that disability.  
Therefore, he maintains that an increased rating is 
warranted.  However, after carefully considering the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal 
will be denied.  

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  The 
percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Hemorrhoids (internal and external) are rated in 
accordance with 38 C.F.R. § 4.114, Diagnostic Code 7336.  
A 10 percent rating is warranted for large or thrombotic 
hemorrhoids, which are irreducible and which have 
excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted when there 
is persistent bleeding and secondary anemia, or with 
fissures.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, a veteran may experience 
multiple distinct degrees of disability that might result 
in different levels of compensation from the time the 
increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Veteran contends that his hemorrhoids are manifested 
primarily by daily burning and itching and that they 
often become thrombotic and bleed.  While he does use 
Tucks and hydrocortisone cream, there is no competent 
evidence of persistent bleeding and secondary anemia, or 
fissures.  In fact, other than medication, the VA 
outpatient records show little treatment for hemorrhoids.  
Although the VA examinations in November 2003 and 
November 2006 do show the presence of an external 
hemorrhoid, it is not enlarged or bleeding or associated 
with bowel leakage.  Such findings do not meet or more 
nearly approximate the schedular criteria for a rating in 
excess of 10 percent for hemorrhoids.  Therefore, an 
increased rating is not warranted, and the appeal is 
denied.

In arriving at the foregoing decision, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected hemorrhoids.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating 
is warranted upon a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board 
must determine whether the evidence presents such an 
exceptional disability picture that the available 
schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular 
evaluation is found to be inadequate, the Board must 
determine whether the Veteran's disability picture 
exhibits other related factors, such as those provided by 
the regulation as "governing norms." Third, if the rating 
schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative 
has expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have 
been limited to those discussed above, i.e., that his 
disability is more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. 
App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the 
claimant).  A comparison of the Veteran's hemorrhoid 
symptoms and findings on examination and the schedular 
rating criteria for hemorrhoids demonstrates that his 
disability is adequately encompassed by the rating 
criteria.  The available schedular ratings are adequate.  
Moreover, the Veteran and his representative have not 
identified, and the Board has not found, any factors 
which may be considered to be exceptional or unusual with 
respect to the service-connected hemorrhoids.  In this 
regard, the record does not show that the Veteran has 
required frequent hospitalizations for that disorder.  
Indeed, there is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the 
Veteran's hemorrhoids present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  
Accordingly, further action is not warranted under 38 
C.F.R. § 3.321 (b)(1).


ORDER

New and material evidence not having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for tinea pedis is denied.

Entitlement to service connection for a low back 
disability is denied.  

Entitlement to a rating in excess of 10 percent for 
hemorrhoids is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


